United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, WALNUT HILL POST
OFFICE, Petersburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1272
Issued: January 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2010 appellant, through counsel, filed a timely appeal of the March 11, 2010
merit decision of the Office of Workers’ Compensation Programs denying his recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
commencing September 11, 2008 causally related to his accepted employment injury.
On appeal, counsel contends that the Office’s decision is contrary to fact and law.
FACTUAL HISTORY
On May 19, 2005 appellant, then a 45-year-old letter carrier, filed an occupational disease
claim alleging that on May 14, 2005 he first became aware of his lower back pain and realized
that his condition was caused by constant bending, lifting, carrying mail and participating in a
food drive while working at the employing establishment. He stopped work on May 19, 2005.

On August 22, 2005 the Office accepted appellant’s claim for lumbar sprain/strain. Appellant
returned to light-duty work.
On September 17, 2008 appellant filed a claim for wage-loss compensation (Form CA-7)
for the period September 11 through 23, 2008. In medical reports dated September 16, 2008,
Dr. Eric G. Dawson, an attending orthopedic surgeon, noted appellant’s continuing back
symptoms. He listed his findings on physical examination and diagnosed lumbar discopathy,
modest neurosensory ventral root impingement and increased spasm with loss of general range
of motion of the lumbar spine. Dr. Dawson advised that appellant’s lumbar discopathy was due
to the accepted employment-related condition.
By letter dated October 1, 2008, the Office requested that appellant submit factual and
medical evidence, including a rationalized medical opinion from an attending physician
explaining how his current condition was causally related to the accepted condition.
In an October 3, 2008 letter, appellant advised that his light-duty work did not change or
become more demanding. In an October 3, 2008 report, Dr. Dawson advised that appellant’s
current lumbar spine condition was largely the result of overuse that was precipitated by the
accepted condition. He clearly had the medical stigmata or signs of such injury which according
to a community standard of care may result in exacerbations even without significant change.
Also on October 3, 2008 Dr. Dawson noted appellant’s complaints of pain, spasm, stiffness,
numbness and tingling in the lower back area with loss of range of motion. Appellant’s modified
work duties had not changed. On physical examination, Dr. Dawson found no major nerve
impingement other than neurosensory dorsal at L5 which was ordinary and understood to be the
case with such injuries. Appellant had lumbosacral myofascitis with increased muscle tone and
spasm. There was moderate tenderness at L4-5 and L5-S1 when sheer forces were applied. In
an October 15, 2008 report, Dr. Dawson noted that appellant had significant aggravation and
exacerbation of the lumbar spine. Significant spasm was present. Appellant had apparently
exceeded his work restrictions. On physical examination, Dr. Dawson found no major motor
deficit, but reported soft touch neurosensory deficit at L5. He placed appellant on rest through
October 17, 2008. In an October 17, 2008 report, Dr. Dawson noted appellant’s continuing pain,
spasm and stiffness of the lower back. He advised that appellant had downward going plantar
responses with trace motor deficit. Dr. Dawson recommended three additional days of rest. In
an October 21, 2008 report, he indicated with an affirmative mark that appellant had lumbar
discopathy and sacroiliac sprain that were caused or aggravated by the accepted condition.
Dr. Dawson was totally disabled from October 15 through 22, 2008. On October 29, 2009 he
stated that appellant’s accepted condition was incorrect. Dr. Dawson advised that appellant had
lumbar discopathy, some signs of local nerve impingement, but no severe motor or nerve
impingement based on his physical examination findings and the results of a July 2007 magnetic
resonance imaging (MRI) scan. Appellant could perform his work duties with physical
restrictions previously established by Dr. Dawson.
In disability certificates dated April 10, 2006 to March 16, 2007, Dr. Cyrus V. Parsey, a
family practitioner and Board-certified pathologist, advised that appellant had low back pain.
Appellant was totally disabled for work on intermittent dates during the stated period.

2

In an April 10, 2006 report, Dr. Sydney J. Pion, a Board-certified radiologist, reviewed
the results of an MRI scan of appellant’s lumbar spine and stated that there was no significant
radiologic abnormality.
By decisions dated November 17 and 19, 2008, the Office denied appellant’s recurrence
of disability claim. It found the evidence to be insufficient to establish that his total disability
commencing September 11, 2008 was due to his accepted condition.
On January 9, 2009 appellant requested reconsideration of the Office’s November 17,
2008 decision. He submitted a claim (Form CA-2a) alleging that he sustained a recurrence of
disability on May 8, 2007. Appellant stopped work on September 11, 2008. He stated that,
following the accepted injury, he could not perform his usual work duties. Appellant was
restricted from bending, pushing, stooping and twisting. He experienced pain, stiffness,
occasional weakness in his back and legs. Appellant contended that there was a causal
relationship between his current condition and his accepted condition as walking, stooping,
pushing and reaching aggravated and worsened his accepted condition.
In reports dated January 7, 2008 to March 20, 2009, Dr. Dawson noted appellant’s back
and right leg symptoms. He listed his findings on physical examination and reviewed the results
of a lumbar MRI scan. Dr. Dawson advised that appellant had cervical strain, dorsal myofascitis,
contusion to the left hand and wrist with possible carpal tunnel syndrome and lumbar myofascitis
and sprain with possible annular discopathy. In the December 23, 2008 report, he opined that
appellant continued to suffer from residuals of his accepted condition and that he required
continued physical restrictions. In a January 7, 2009 report, Dr. Dawson advised that appellant
had a lumbar dorsal nerve root at L5 that was caused or aggravated by the accepted condition.
Also, on January 7, 2009 he advised that appellant sustained a back injury and he was totally
disabled for work through January 8, 2009. Appellant could return to work on January 9, 2009.
By decision dated April 27, 2009, the Office denied modification of the November 17,
2008 decision. The evidence submitted by appellant was found insufficient to establish that he
sustained a recurrence of disability commencing September 11, 2008 due to his accepted
condition.
On December 8, 2009 appellant, through counsel, requested reconsideration. In reports
dated May 1, 2009 through January 25, 2010, Dr. Dawson reiterated his diagnoses of lumbar
discopathy with neural radiculopathy dorsal and impingement at L5. He placed appellant on rest
commencing retroactively from April 29 through May 4, 2009. Appellant was released to return
to his previous light-duty work on May 6, September 16 and November 19, 2009. On
January 25, 2010 Dr. Dawson noted that appellant was working beyond his restrictions. He
placed appellant on rest through January 30, 2010. Dr. Dawson advised that appellant could
return to work on February 1, 2010.
In an October 1, 2009 report, Dr. Daniel R. Ignacio, a Board-certified physiatrist, advised
that an electromyogram of appellant’s lumbar spine revealed right L5 radiculopathy. Also on
October 1, 2009 he obtained a history of the accepted condition and noted appellant’s back and
lower extremity symptoms. Dr. Ignacio listed his findings on physical and diagnostic testing.

3

He advised that appellant had lumbar disc syndrome and radiculopathy and chronic pain
syndrome.
In a March 11, 2010 decision, the Office denied modification of the April 27, 2009
decision. The evidence submitted by appellant was insufficient to establish that he sustained a
recurrence of disability commencing September 11, 2008 due to his employment-related injury.1
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.2
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.3
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.4
ANALYSIS
The Office accepted that appellant sustained lumbar sprain/strain while in the
performance of duty.
Appellant claimed a recurrence of disability commencing
September 11, 2008. He must demonstrate either that his condition has changed such that he
1

Following the issuance of the Office’s March 11, 2010 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). Appellant may resubmit this evidence and legal contentions to
the Office accompanied by a formal written request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

20 C.F.R. § 10.5(x).

3

Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

4

James H. Botts, 50 ECAB 265 (1999).

4

could not perform the activities required by his modified job or that the requirements of the
limited light-duty jobs changed. The Board finds that the record contains no evidence that the
limited light-duty job requirements were changed or withdrawn or that appellant’s employmentrelated condition has changed such that it precluded him from performing limited light-duty
work.
Dr. Dawson’s reports found that appellant had several lumbar conditions that were
causally related to the accepted condition. He opined that appellant was totally disabled for work
on intermittent dates from October 15, 2008 through January 30, 2010. However, Dr. Dawson
did not adequately explain how the diagnosed conditions and appellant’s claimed recurrence of
disability commencing September 11, 2008 were caused or contributed to by the accepted
employment-related lumbar sprain/strain.5 The Board finds that his reports are insufficient to
establish appellant’s claim.
Dr. Parsey’s disability certificates found that appellant was totally disabled from
April 10, 2006 to March 16, 2007. This evidence predates the alleged recurrence of disability
commencing September 11, 2008 and is not relevant to the issue of whether his current back
condition and disability are due to the accepted condition.
Dr. Pion’s diagnostic test report found that appellant had no significant radiologic
abnormality. This evidence failed to provide an opinion on causal relationship between the
claimed period of disability and the accepted condition. The Board has held that a physician’s
opinion, which does not address causal relationship is of diminished probative value.6 The
Board finds, therefore, that Dr. Pion’s report is insufficient to establish appellant’s claim.
Similarly, Dr. Ignacio’s diagnostic test report is insufficient to establish appellant’s claim.
While he addressed appellant’s lumbar conditions, he failed to address how these conditions and
appellant’s claimed recurrence of disability were causally related to the accepted condition.7 The
Board finds that Dr. Ignacio’s report is insufficient to establish appellant’s claim.
Appellant has not met his burden of proof in establishing that there was a change in the
nature or extent of the injury-related conditions or a change in the nature and extent of the
limited light-duty requirements, which would prohibit him from performing the limited lightduty positions he assumed after he returned to work.

5

See Gloria J. McPherson, 51 ECAB 441 (2000) (the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).
6

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
7

Id.

5

CONCLUSION
The Board finds that appellant has failed to establish that he sustained a recurrence of
disability commencing September 11, 2008 causally related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 11, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

